Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 1 of 17

EXHIBIT “E”
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 2 of 17

RUSHMORE

LOAN MANAGEMENT
SERVICES

  

@

PO Box 2429
Scottsbluff, NE 69363

Notice Date: April 12, 2019

ILD# :

Dear Borrower,

We have been advised that there has been property damage to the above-referenced property. As Rushmore Loan Management
Services has a security interest in your property, it is our policy to monitor the completion of repairs on all losses. If funds
exceed the outstanding loan balance or the damage has been determined to be a total loss, Rushmore Loan Management
Services may use the funds to pay the loan in full or apply to the outstanding debt. In addition, if your loan is delinquent, the
disbursement funds will be released payable to you and the contractor. The following is an explanation of our policy with
regard to the monitoring of hazard insurance claim's proceeds. To identify if your funds will be monitored, please review the
“Process Guidelines” or contact Rushmore Loan Management Services Loss Draft Department at (866) 661-9372.

Once you have received your hazard insurance loss check and have verified the funds are to be monitored, have all payees
endorse it and immediately forward it to: Rushmore Loan Management Services, ATTN: Loss Draft Department,
PO Box 2429, Scottsbluff, NE 69363. If you wish to overnight, please forward to ATTN: Loss Draft Department,
2617 College Park Drive, Scottsbluff, NE 69361.

If monitored, the below outlines documentation that is required prior to the first disbursement of funds:
Copy of the insurance company's adjusters report
Mortgagor’s Affidavit (if applicable)
Contractor’s Bid / Work Contract (if applicable)
W-9 (if applicable)
Contractor’s License Affidavit (if applicable)

Note: In the event mold or asbestos damage is listed on the Insurance Company’s adjusters report (Insurance Estimate), a
passing Air Clearance Test will need to be provided to Rushmore Loan Management Services prior to the second disbursement.
It is the financial obligation of the borrower to cover the cost of the Air Clearance Test.

Please review the “Process Guidelines” outlined in this packet to assist you in understanding the processing expectations.
Public adjuster or Attorney fees will not be paid from insurance loss funds unless specifically referenced as a line item in the
Insurance Adjuster’s Damage Report. In addition, all disbursement checks will be sent via regular mail with the United States
Postal Service unless a prepaid envelope is provided to Rushmore Loan Management Services.

A minimum of two (2) property inspections will be ordered during the monitored repair process. Our property inspection
company will contact you within 3 to 5 business days of your request to arrange a convenient time to inspect your property,
Your prompt response to the inspector's request will prevent unnecessary delays in disbursement of your loss funds.
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 3 of 17

Loan Number:
ILD#:

Once the first disbursement has been mailed and the repairs have begun, you may not change contractors without our approval.
We will require an itemized invoice of work completed and a signed and notarized Waiver of Lien from the original
contractor. In addition, we will require a signed work contract by the borrower and the new contractor. Funds may not be
released until a// parties are in agreement as to the percentage of repairs complete and the funds due to the original contractor.

We reserve the right to withhold funds until all parties have complied with our procedures.

If you should have any questions and need to speak with someone at Rushmore Loan Management Services, please feel free to
contact our Loss Draft Department at our toll free number at (866) 661-9372. Our Loss Draft Customer Service Representatives
are available Monday through Friday between the hours of 7:00 AM and 7:00 PM, Central Standard Time.

Sincerely,
Rushmore Loan Management Services

Loss Draft Department
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 4 of 17

PROCESS GUIDELINES - WHAT TO SUBMIT

Please be advised that you will need to provide us with the following completed documents. Details and sequence for
submission for each document are as follows:

 

Note: Failure to provide the required documents timely and accurately completed may delay the dishursement of your

insurance loss draft funds.

Insurance Adjuster's Damage Estimate (Insurance Estimate) — All pages of the itemization of property damages that your
insurance company used to base the settlement of your claim. This document is required prior to the disbursement of any
funds.

 

Mortgagor's Affidavit - Statement by you verifying property location, damage and intent to repair/rebuild. (Enclosed) This
document must be signed and dated by all mortgagors. This document is required prior to the disbursement of any funds.

If you meet the requirements that qualify you to act as your own general contractor (such as your loan being current, loss type
and amount of your loss) then you will nor be required to submit a signed work contract and W-9. However, you will be
required to complete the Mortgagor Affidavit accordingly. If the net claim is over $20,000 or your loan is delinquent, the
option to act as your own general contractor is not available.

The insurance claim check (Endorsement procedures will be provided upon verbal contact with the Rushmore Loan
Management Services Loss Draft Department).

Contractor’s Bid/Work Contract (if applicable) - This is a legal agreement signed by you and the construction firm(s) doing
the repair/rebuild. It must include detailed scope of work and agreed upon cost of repairs. This document may be required prior
to the disbursement of any funds.

W-9 (if applicable) - form completed by your contractor (Enclosed). This document may be required prior to the disbursement
of any funds.

Contractor’s License Affidavit (if applicable) - Depending on the situation, we may require you to hire a licensed contractor
to complete the repairs. This form will need to be completed in its entirety by the contractor(s) in the presences of a notary.
This document may be required prior to the disbursement of any funds.

Affidavit of Bills Paid and Release of Liens by Contractor (if applicable) — Each individual contractor must complete their
own form, signing and dating the document in the presence of a notary. This completed document provides a statement
indicating repairs have been undertaken and completed and that upon full payment the contractor will waive and release any
and all liens against the subject property associated with this work (Enclosed). When a contractor is required, this document is
required by Rushmore Loan Management Services prior to final disbursement of insurance claim proceeds.

If the Insurance Company’s adjusters report (Insurance Estimate) indicates mold or asbestos, a passing Air Clearance Test
document is required prior to the interim disbursement. You are responsible for the test completion and must submit the
certificate showing the mold or asbestos has been remediated.

To submit any of the above, please ensure the following information is included:

* Borrower's Name
* Loan Number
¢ Property address

- ILD#
Please send via mail to: via Overnight mail to:
Rushmore Loan Management Services Or Rushmore Loan Management Services
PO Box 2429 ATTN: Loss Draft Department,
Scottsbluff, NE 69363 2617 College Park Drive,

Scottsbluff, NE. 69361

via E-mail: RLM_LossDraft@SWBC.com
via Fax: (866) 321-2435
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 5 of 17

PROCESS GUIDELINES - WHAT PROCESS WILL MY LOSS FOLLOW?

 

Please see below to determine how your loss will be processed.

Claims equal to or less than $10,000
Claims between $10,000.01 - $20,000
Claims between $20,000.01 - $39,999.99
Claims that equal to or exceed $40,000
Delinquent Accounts

Payoff

Additional Considerations

SS Ps

 

1. What do [ need to provide if my loan is current and my net claim is equal to or under $10,000?

If your loan is current and your net claim is equal to or under $10,000, forward your unendorsed insurance claim
check along with a copy of the insurance estimate for the claim. If the above is confirmed, we will endorse your
check and return it to you via regular mail with the United States Postal Service unless a prepaid envelope is
provided.

* What documents are required?
* Unendorsed Insurance Claim Check (from your insurance company)
* Insurance Adjuster's Damage Estimate (Insurance Estimate)

 

2. What do I need to provide if my loan is current and my net claim is between $10,000.01 and less than or
equal to $20,000?

° Initial disbursement — 1/2 of eligible awarded proceeds will be issued payable to borrower(s) sent via regular
mail with the United States Postal Service unless a prepaid envelope is provided.

« What documents are required?
* Endorsed Insurance Claim Check (from your insurance company)
* Insurance Adjuster's Damage Estimate (Insurance Estimate)
* Signed and Notarized Mortgagor Affidavit (Enclosed)

° Second Disbursement — 1/2 of the remaining awarded proceeds, totaling 75% of funds to date, will be issued

payable to borrower(s) sent via regular mail with the United States Postal Service unless a prepaid envelope is
provided.

« What documents are required?
*  **Inspection results indicating repairs are 50%-75% complete.
* Ifmold or asbestos damage is listed on insurance estimate, the air clearance test results indicating
mold or asbestos remediation is complete.

° Final Disbursement — Remaining awarded proceeds, totaling 100% of funds to date, will be issued payable to
borrower(s) sent via regular mail with the United States Postal Service unless a prepaid envelope is provided.

* What documents are required?
* **Inspection results indicating repairs are 95% or greater.
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 6 of 17

3. What do I need to provide if my loan is current and my net claim is between $20,000.01 and less than or
equal to $39,999.99?
NOTE: A contractor will be required to complete your repairs and all disbursements will include the contractor as

a pavee.

® Initial disbursement — 1/2 of eligible awarded proceeds sent via regular mail with the United States Postal
Service unless a prepaid envelope is provided.

« What documents are required?
* Endorsed Insurance Claim Check (from your insurance company)
* Insurance Adjuster's Damage Estimate (Insurance Estimate)
* Signed Mortgagor Affidavit (Enclosed)
* Contractor W-9 (Enclosed)
* Signed Contractor Bid (from your contractor)

NOTE: The Contractor Bid must match repairs listed in the insurance estimate and the Affidavit of Bills Paid and
Release of Lien.

 

° Second Disbursement — 1/2 of the remaining awarded proceeds, totaling 75% of funds to date, sent via regular
mail with the United States Postal Service unless a prepaid envelope is provided.

« What documents are required?
+ **Inspection results indicating the repairs are 50% - 75% complete.
+  Ifmold or asbestos damage is listed on insurance estimate, the air clearance test results indicating
mold or asbestos remediation is complete.

e Final Disbursement — Remaining awarded proceeds, totaling 100% of funds to date, sent via regular mail with
the United States Postal Service unless a prepaid envelope is provided.

«= What documents are required?
+  **Inspection results indicating the repairs are 95% or greater.
* Signed and Notarized Affidavit of Bills Paid and Release of Lien (Enclosed)

**Contact Loss Draft Department to schedule the inspection.

 

4. What do I need to provide if my loan is current and my net claim exceeds $40,000.00?
NOTE: A licensed contractor will be required to complete your repairs and all disbursements will include the

contractor as a pavee.

 

 

e  [nitial disbursement — 1/2 of eligible awarded proceeds sent via regular mail with the United States Postal
Service unless a prepaid envelope is provided. (Not to exceed the greater of $40,000 or 10% of the unpaid
principal balance).

=. What documents are required?
* Endorsed Insurance Claim Check (from your insurance company)
* Insurance Adjuster's Damage Estimate (Insurance Estimate)
* Signed Mortgagor Affidavit (Enclosed)
* Contractor W-9 (Enclosed)
* Signed Contractor Bid (from your contractor)
* Signed and Notarized Contractor’s License Affidavit (Enclosed) — Prior to initial disbursement

NOTE: The Contractor Bid must match repairs listed in the insurance estimate and the Affidavit of Bills Paid and
Release of Lien.

° Second Disbursement — 1/2 of the remaining awarded proceeds, totaling 75% of funds to date, sent via regular
mail with the United States Postal Service unless a prepaid envelope is provided.

« What documents are required?
+  **Inspection results indicating the repairs are 50%-75% complete.
* Ifmold or asbestos damage is listed on insurance estimate, the air clearance test results indicating
mold or asbestos remediation is complete.
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 7 of 17

e Final Disbursement — Remaining awarded proceeds, totalling 100% of funds to date, sent via regular mail with
the United States Postal Service unless a prepaid envelope is provided.

= What documents are required?
- **Inspection results indicating the repairs are 95% or greater.
* Signed and Notarized Affidavit of Bills Paid and Release of Lien (Enclosed)
**Contact Loss Draft Department to schedule the inspection.

5. What do I need to provide if my loan is delinquent regardless of my net claim amount?

The delinquency status of your loan will require your loan to be monitored. This means the funds will be deposited
into a restricted escrow account and disbursed as repairs are completed. Funds are disbursed in increments and are
released based on inspection results. Depending on the delinquency of your account additional approval may be
required and additional processing time will occur.

What can I expect?

° Initial disbursement — 1/3 of eligible awarded proceeds issued payable to borrower(s) and contractor, sent via
regular mail with the United States Postal Service unless a prepaid envelope is provided

© What documents are required?
0 Endorsed Insurance Claim Check (from your insurance company)
0 Insurance Adjuster's Damage Estimate (Insurance Estimate)
O Signed Mortgagor Affidavit (Enclosed)
0 Contractor W-9 (Enclosed)
0 Signed Contractor Bid (from your contractor)
0 Signed and Notarized Contractor’s License Affidavit (Enclosed) — Prior to initial disbursement

NOTE: The Contractor Bid must match repairs listed in the insurance estimate and the Affidavit of Bills Paid and
Release of Lien.

e Second Disbursement — 1/3 of remaining awarded proceeds, totalling 2/3 of funds to date, issued payable to
borrower(s) and contractor, sent via regular mail with the United States Postal Service unless a prepaid
envelope is provided.

« What documents are required?
* **Inspection results indicating repairs are 40% - 89% complete.
* [fmold or asbestos damage is listed on insurance estimate, the air clearance test results indicating
mold or asbestos remediation is complete.

° Final Disbursement — Remaining awarded proceeds, totaling 100% of funds to date, issued payable to borrower
(s)and contractor, sent via regular mail with the United States Postal Service unless a prepaid envelope is
provided.

*» What documents are required?
*  **Inspection results indicating 100% complete.
+ Signed and Notarized Affidavit of Bills Paid and Release of Lien (Enclosed)

**Contact Loss Draft Department to schedule the inspection.

6. What if I wish to satisfy my loan using the proceeds of the insurance claim funds?

If the insurance claim funds are adequate to pay your loan in full, please submit a signed written request and
authorization to utilize the claim funds towards payoff of the loan. Upon receipt of the signed request, Rushmore
Loan Management Services will request a payoff statement to verify if funds are sufficient to proceed with payoff.
If you have any questions with regards to payoff of the loan, please contact the Rushmore Loan Management
Services Customer Service Department at (866) 661-9372.

For additional questions regarding the insurance claim funds please contact the Loss Draft Customer Service
Department at (866) 661-9372.
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 8 of 17

7. Additional Considerations

If the loss type or the estimate indicates mold or asbestos, an air clearance test is needed before the 2nd draw. You are
responsible to order the test and send the certificate showing the mold or asbestos has been remediated. Please
remember to timely submit all requested documents previously described or the processing of your claim and the
release of disbursements from your restricted escrow account will be delayed.

What if my contractor requires an alternate payment schedule? If your contractor requires an alternate payment
schedule, please submit the request in writing along with a copy of the payment schedule. This documentation
must be signed by both the borrower and the contractor.

All endorsed checks and disbursement checks will be sent via regular mail with the United States Postal Service
unless a prepaid envelope is provided.

IMPORTANT:

Please note that checks will not be automatically endorsed if your loan is delinquent (please refer to the Process Guidelines —
What Process Will My Loss Follow’).

If your loan is in delinquent status or foreclosure, alternate disbursement guidelines will apply and inspection results must
indicate repairs are 100% complete to release the final draw.

If you have a modular or manufactured home that requires replacement, please be advised that prior approval will be required.
You will be required to provide the factory invoice or the manufactures new building specifications for additional review and
approval from Rushmore Loan Management Services prior to proceeding. In addition, alternate disbursement guidelines may
apply. Please contact the Loss Draft Department at (866) 661-9372 to further discuss the requirements.

*#**A dditional requirements may be necessary depending on your investor’s guidelines
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 9 of 17

PROCESS GUIDELINES — HOW LONG IS IT GOING TO TAKE?

Incoming Documents:

* Please allow 24-48 hours for ALL incoming mail, email or fax including documentation and/or insurance
claim checks to be uploaded.

Incoming Claim Checks:

* Upon processing of an unmonitored insurance claim check $10,000 or under please allow up to 5 business
days for completion. Once complete, the endorsed check will be sent via regular mail with the United States
Postal Service unless a prepaid envelope is provided.

* Upon processing of a monitored insurance claim check over $10,000 please allow up to 5 business days for
the funds to be available in your restricted escrow account. If the check is received and is missing an
endorsement from a listed party, it will be returned to you for endorsement and this may cause a delay.

Documents:

* Upon uploading the required documentation, please allow up to 5 business days for the documentation to be
reviewed. If any documentation is incomplete or missing you will be contacted regarding the missing
documentation.

Inspections:

* Once an inspection is ordered by Rushmore Loan Management Services, please allow up to 5 business days
for the inspector to contact you to schedule the date and time of your inspection. Once the inspection is
completed please allow up to 4 business days for the results to be received and reviewed.

Disbursements:

* Once all documentation is processed and reviewed, please allow up to 5 business days for a disbursement to
be completed. Once complete, the disbursement will be sent via regular mail with the United States Postal
Service unless a prepaid envelope is provided.

NOTE: All processing & completion times above are based on a current loan in which all documentation submitted is
complete and accurate. Failure to supply the required and accurate documentation may result in a delay of the claims process.
Depending on the delinquency of your account additional approval may be required and additional processing time will also
oceur.

 
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 10 of 17
Mortgagor Affidavit

Loan Number:
Date of Loss:

ILD#:

I/We, the undersigned mortgagor(s) being first duly sworn depose and state that I/We am/are the owner(s) of the
property located at and that on or about , the
improvements on said Property were damaged and all damage has been, or will be, fully repaired and that the
repaired portion of the Property and improvements are now or will be in as good a condition as the Property and
improvements were prior to the damage. The Mortgagor(s) further state(s) that the repairs to the Property have been,
or will be, fully paid from the proceeds of the Loss Draft from , and that no
mechanic's or materialmen's liens are attached or will be attached to the Property by reason of said repairs.

If you would like to act as your own general contractor or self-repair, the loan must be current and the net
claim cannot exceed $20,000. Please initial the following statement:

I/We intend to complete the repairs ourselves or act as our own general contractors. We
understand that repairs must ensure the property is restored to the previous condition or better. If contractors are
utilized to complete the repairs, we will ensure contractors are paid in full.

Mortgagor Date

Mortgagor Date
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 11 of 17
Affidavit of Bills Paid and Release of Liens by Contractor

(Conditional upon Final Payment)

Loan Number: ILD#:

The undersigned, having furnished materials and/or performed labor in connection with the construction (the "Project") of

certain improvements located at in

County, (the "Property"), the property being further described on exhibit "A"

 

attached hereto, for and in consideration of the payment to the Contractor of the sum hereinafter specified, does hereby

acknowledge and release as follows:

Upon receipt of the sum of Dollars ($ ), being full and

final payment for all materials furnished and/or labor performed by Contractor for the Project (the "Work");

l. Contractor will waive and release any and all liens, rights and interests (whether choate or inchoate, and
including, without limitation, all mechanics and materialmen's liens under the Constitution and statutes of the
"Property" state) which are or may be owned, claimed or held by Contractor in and to the Property and the
improvements constructed thereon by reason of the Work or otherwise, and Contractor will thereby RELEASE AND
FOREVER DISCHARGE any and all claims, debts, demands or causes of action that Contractor has or may have as a
result of the same including, without limitation, any liens of Contractor for the Work now or hereafter filed for record
in said County.

2. Contractor represents, warrants and certifies that all bills owed by Contractor for materials furnished and
labor performed in connection with the Work have been or will be fully paid and satisfied. If for any reason a lien or
liens are filed for materials or labor against the Property by virtue of Contractor's participation in the Project by any
person claiming by, through or under the Contractor, then Contractor will immediately obtain a settlement of such lien
or liens and obtain and furnish to the owners of the Property a release thereof. Contractor shall indemnify such owners
and their respective heirs, successors and assigns from any such bill or liens and from all costs and expenses, including
attorney's fees, incurred in discharging any such bill or removing any such liens.

Executed , 20

Contractor Company Name

 

Authorized Signature

 

Printed Name and Title

Sworn to and subscribed before me this day of , 20

Notary Signature

 

Notary Public in and for the State of

My Commission Expires:

 

10.
Case 7:19-cv-08403-VB Document17-5 Filed 11/15/19 Page 12 of 17

Loss Draft Services
CONTRACTOR LICENSE AFFIDAVIT

 

 

 

 

Loan Number: ILD#:
O I/We, , certify that this business holds a state-issued
contractor’s license and is bonded by (Surety Company).
O I/We , are in a state that does not provide state-issued
contractor's licenses.
I/We also certify that I/We intend to repair the residence owned by (Borrower names) and.
located at (Property Address).

 

I/We declare under penalty of law, that this affidavit, including any accompanying documents, confirms that I/We will comply
with all of the rules, regulations, and requirements of the State of ,as well as
with local, municipal, and county codes, and with any covenants related to the property.

 

Signature of Authorized Contractor Representative(s) Date

Name of Business Contact Telephone Number

Contractor License Number

 

NOTARY ACKNOWLEDGMENT

State of

 

County of

 

On before me, , personally appeared
(Insert name of the notary)

 

(Insert name(s) of the contractor(s))
who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the above
affidavit, and having first sworn that the information in the affidavit is correct, signed the affidavit, and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies).
I certify under penalty of perjury under the laws of the State of that the foregoing paragraph is
true and correct.

WITNESS my hand and official seal.

Notary Signature (Seal)

Rushmore Loan Management Services, Attn: Loss Draft Department, PO Box 2429, Scottsbluff, NE 69363
Phone: (866) 661-9372, Fax: (866) 321-2435

11.
12.

Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 13 of 17

-m W-9

(Rev. November 2017}
Cepanment af tne Treasury
‘Nena Ravenua Senice

Request for Taxpayer
Identification Number and Certification

» Go to www.Jrs.gov/FermlV9 for instructions and the latest information.
1 Name (as soown ca Your income tax retum). Name is required on tnis Ins: do not ‘ave this line pien&.

Give Form to the
requester. Do not
send to the IRS.

 

2 Business name/oisrageraes eroty name, If gitsrect rom anove

 

3 Chack appropriate box ‘or fecersi tay classttication of ine perea
toliowing seven bexes,

 

[-] ranauaiecte prcenetoror LL c cop

single member LLC

 

Note: Check ihe appropr:
LLC tf me LLC 3 classi.
anciher LLG that Is not:
= disi
[_] Stre nstructions) *
§ Adgress NUTIDS, SIest, aNd ant. or suite no, See instructions.

 
 

egardec from the owner ¢

Print or type.

See wa Instructions on page 3.

 
 

wmose name Is antersa
|] § corperation

(1 united tanity company. Enter ine tax cassiication (GeC corporation, S=!
for ine tax classification of t
a sngleTember LLC that te oisregardec from th:
fOr U.S. federal lax purposes. Otrerwise, 2 singie-member LLC chat
rded tom the cener smoulc check the aceropriata bow fer tne tax class-fication of its owner.

oc Ine 1. Cnsex only ane of she

 

(1) Pernersnip [| trustiestate

Exempt payee cove df ny)

3 corpo

  
  
 

tlon, B=Patnership

gle-Tember owner. Do not check | Evamption trom FATCA repcrt7g
Wn? uness the owner ef tte LLC is cone Many
Sylar

 

  

 

(Apes to ceccants martemed oumus mas US|

Requester’s mame end adoress joptionay

 

 

 

 

6 City. Sate, anc ZIP code

 

 

7 LST account MUM DeTIS} Mere sontoNal)

 

 

 

_ Taxpayer Identification Number (TIN)

Eno

Enter your TIN in ths appropriate box. The TIN provided must match tha name given on line 1 to avoid
énerally your social security number (SSN). However, fora
resident alien, scla j proprister, or disregarded entity, see the instructions for Part |. later. For other

. itis your employer identification number (EIN/. If you do not have a number,

backup withholding. For individuals. this i

 

antities
iM, later.

Note: If the account is in more than one nams, see the instructions for line 1. Also see Wher Name and

Number To Give the Requester for quidelines on whose number to enter.

| Social security number

To

 

 

 

 

 

see How to gata

 

or

Employer Identification number

 

 

 

 

Part II Certification
Under penalties of perjury. | certify that:

1. The number shown on this form is my oormrec'
2. | am not subject te backup withhelding because: {a} |

Service (IFS) that | am subject to backup withholding as ares
no longer subject to backup withholding: and

3.lamalU.S. citizen or other LIS. person (defined below); and

t taxpayer identification number (or | am waiting for a number to be isswed to me}; and
am exempt from backup withholding, o: (bi | have not been notified by the internal Revenue
ult of 4 failure te report all interest or dividends. or {c) the IRS has notified me that| am

4, The FATCA code(s} entered on this form (if any) indicating that | am exempt from FATCA reporting is cormect.

Certification instructions. You must cross out tem 2 above # you have
you have fi i st and daidends on your tax retum. Fe

 

   
 
 

  
 

 

 

been notified by the = shat you are currently subject to backup withholding because

. Rem 2 dees not apply. For mortgage interest paid,
ihe retirement arrangement (IFA), and generally, payments

 

goquisition or abandonment of secured property. cancellation of debt, c:

other than interest and dividends, you are not required te sign the certification, but you must provide your correct TIN. See the instructions fer Part II, jater.
SIGN | signature ot

Here U.S. person > Date

 

 

General Instructions
Section refarences are to the Intemmal Revenue Cade unless otherwise
noted.

Future developments. For the latest information about developments
related to Form VV-9 and its instructions. such as legislation enacted
after they were published. go to wwu.irs. gow/FomlWe.

Purpose of Form

An individual or entity (Form W-9 requester) whe is required to file an
information return with the IRS must cbtain your correct taxpayer

 

  

identification number (TIN| which may be your social security number
(SSN). individual taxpayer identification number (ITIN}, adaption

taxpayer identification number (ATIN}, or employer identification number
(EIN), to report om an information rstum the amount paid to you, or other
amount reportable on an information return. Examples of information
returns include. but are not limited to, the following.

® Farm 1099-iNT linterest eared cr paid)

®* Form 1099-DIV (cividends. including those from stocks or mutual
funds}
* Form 1093-MISC ivarious types of income, prizes. awar
proceeds)
* Form 1099-6 (stock or mutual fund sales and certain other
transactions by brokers}
* Form 1093-S (proceeds from raal estate transactions)
* Form 1029-K imerchant card and third party network transactions)
* Form 1095 (home mortgage interest), 1095-E (student loan interest),
1098-T jtuitien)
* Form 1099-C (canceled dabt}
* Form 1099-4 (acquisition or abandonment o7 sec
Use Form W-9 only if you ara a U5.
alian}, to provide your sorrect TIN.
if you do not return Form W¥-9 ta the requester with a TIN, you might
be subject to backup withholding. See What is backup withhelding.

(ster.

cs, or gress

wed property)

 

person {incluging a resident

 

 

Cat. No. 10231%

Fon W-9 ev. 17-2017)
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 14 of 17

Third Party Authorization and Agreement to Release

Loan #:
Property Address:
ILD:

 

 

I do hereby authorize Rushmore Loan Management Services (my lender/mortgage servicer) to release or otherwise provide
any and all information related to the claim file referenced above to the following 3rd party:

of in his/her capacity as
Name Company (if applicable)

 

Relationship (if applicable) Phone #

The lender/mortgage servicer will take reasonable steps to verify the identity of the 3rd party authorized above, but will
have no responsibility or liability to verify the true identity of the 3rd party when he/she asks to discuss my claim file
or seek information about my claim file. Nor shall the lender/mortgage servicer have any responsibility or liability for
what the requestor may do with the information he/she obtains concerning my claim file.

I do hereby indemnify and forever hold harmless the lender/mortgage servicer from all actions and causes of actions, suits,
claims, attorney fees, or demands against the lender/mortgage servicer which I and/or my heirs may have resulting from the
lender/mortgage servicer discussing my claim file and/or providing any information concerning my claim file to the above
named 3rd party or person identifying themselves to be that requestor.

If you agree to this Authorization and the terms of the Release as stated above, please sign, date, and fax this form to
(866) 321-2435.

Note: No information concerning your claim file will be provided to the 3rd party until we have received this executed
document. The authorization needs to be in the name of an individual (not a company) and a form needs to be completed for
each authorized individual. All mortgagors listed on the Mortgage must sign.

Printed Borrower Name Borrower Signature Date

 

Printed Borrower Name Borrower Signature Date

 

13.
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 15 of 17

RUSHMORE

LOAN MANAGEMENT
SERVICES

 

ADDITIONAL NOTICES

Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information
obtained will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt,
this letter is being sent for informational purposes only, is not an attempt to collect a debt and does not constitute a notice of
personal liability with respect to the debt.

If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other
servicer directly to discuss any possible loss mitigation options that may be available to you.

If you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is
being sent for information purposes only and does not constitute personal liability with respect to the debt.

LEGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit
bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.

Notice of Error Resolution & Information Request Procedures
The following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore
Loan Management Services LLC (RLMS). Please keep this document for your records,

Ifyou think an error has occurred on your mortgage account or if you need specific information about the servicing o

POF loan, please write us at:

Rushmore Loan Management Services LLC
P.O. Box 52262
Irvine, California 92619-2262

All written requests for information or notices of error should contain the following information:

1. Your name

2. Account number

3. Property Address

4. Description of the error and explanation as to why you believe it is an error or a request for specific

information regarding the servicing of your loan.
5. Current contact information so we may follow up with you.

All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error
occurred within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff
statements will be handled within 7 days). If additional time is needed to investigate your complaint or request, we may take
up to 45 days but we will notify you of the extension within the original 30 days. If we decide that there was no error, we will
send you a written explanation. You may ask for copies of the documents that we used in our investigation.

HUD STATEMENT

Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive
counseling from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved
housing counseling agencies by calling the HUD nationwide toll free telephone at 1-800-569-4287.

Equal Credit Opportunity Act Disclosure

NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the
basis of race, color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a
binding contract); because all or part of the applicant's income derives from any public assistance program; or because the
applicant has in good faith exercised any right under the Consumer Credit Protection Act. The federal agency that administers
compliance with this law concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW,
Washington, DC 20552.

14.
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 16 of 17

STATE SPECIFIC NOTICES

The following notice applies to Arkansas residents only:

Please note that Rushmore Loan Management Services LLC is licensed in Arkansas and that complaints about Rushmore
Loan Management Services LLC may be submitted to the Arkansas Securities Department via the Department's website

(http://www.securities.arkansas.gov/) or toll-free 1-800-981-4429,

The following notice applies to California residents only:

The state Rosenthal Fair Debt Collection Practices Act and the federal Fair Debt Collection Practices Act require that, except
under unusual circumstances, collectors may not contact you before 8:00 a.m. or after 9:00 p.m. They may not harass you by
using threats of violence or arrest or by using obscene language. Collectors may not use false or misleading statements or call
you at work if they know or have reason to know that you may not receive personal calls at work. For the most part, collectors
may not tell another person, other than your attorney or spouse, about your debt. Collectors may contact another person to
confirm your location or enforce a judgment. For more information about debt collection activities, you may contact the
Federal Trade Commission at 1-877-F TC-HELP (382-4357) or www.ftc.gov.

The following notice applies to Colorado residents only:

Please note: A consumer has the right to request in writing that a debt collector or collection agency cease further
communication with the consumer. A written request to cease communication will not prohibit the debt collector or collection
agency from taking any other action authorized by law to collect the debt.

FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE
www.coag.gov/car, Please be advised that you can reach the Colorado Foreclosure Hotline at 1-877-601-HOPE (601-4673).

Local Rushmore Loan Management Services LLC Agent for Colorado Residents:
Irvin Borenstein
7200 S. Alton Way, #B180
Centennial, CO 80112
303-309-3839

The following notice applies to Hawaii residents only:

Rushmore is licensed by the Division of Financial Institutions for the State of Hawaii. A borrower may file a complaint about
Rushmore Loan Management Services with the Commissioner:

Division of Financial Institutions
Department of Commerce and Consumer Affairs
King Kalakaua Building
335 Merchant Street, Rm. 221
Honolulu, HI 96813

The following notice applies to Massachusetts residents only:

Notice of IMPORTANT RIGHTS: You have the right to make a written or oral request that telephone calls regarding your
debt not be made to you at your place of employment. Any such oral request will be valid for only ten (10) days unless you
provide written confirmation of the request postmarked or delivered within seven (7) days of such request. You may terminate
this request by writing to the creditor.

The following notice applies to North Carolina residents only:

If you believe the loss mitigation request has been wrongly denied, you may file a complaint with the North Carolina
Office of the Commissioner of Banks website, www.nccob.gov .

RUSHMORE LOAN MANAGEMENT SERVICES LLC Branch Addresses:
California Branch: 15480 Laguna Canyon Road, Suite 100, Irvine CA 92618

Texas Branch: 1755 Wittington Place, Suite 400, Dallas TX 75234

Oklahoma Branch: 2000 North Classen Blvd, Suite N3400, Oklahoma City, OK 73106

15.
Case 7:19-cv-08403-VB Document 17-5 Filed 11/15/19 Page 17 of 17

Collection Agency

CA Office License Number: 103651
TX Office License Number: 112248
OK Office License Number: 113559

The following notice applies to New York residents only:

NOTICE PURSUANT TO NEW YORK STATE BANKING REGULATION 419

Rushmore is registered with the Superintendent of Banks for the State of New York. A borrower may file a complaint about
Rushmore Loan Management Services with the New York State Department of Financial Services. A borrower may obtain
further information from the New York State Department of Financial Services by calling the Department’s Consumer
Assistance Unit at 1-800-342-3736 or by visiting the Department’s website at www.dfs.ny.gov.

NMLS Unique ID Number 185729

The following notice applies to Texas residents only:

Statement: Pursuant to Texas Finance Code Chapter 158.101, a registrant shall provide to the borrower of each residential
mortgage loan the following notice not later than the 30th day after the registrant commences servicing the loan.
COMPLAINTS REGARDING THE SERVICING OF YOUR MORTGAGE SHOULD BE SENT TO THE DEPARTMENT

OF SAVINGS AND MORTGAGE LENDING, 2601 North Lamar, Suite 201, Austin, TX 78705. A TOLL-FREE CONSUMER
HOTLINE IS AVAILABLE AT 1-877-276-5550.

The following notice applies to Oregon residents only:

Pursuant to Oregon Revised Statutes 86A.324(1)(i), the Director of the Department of Consumer and Business Services
prescribes by rule. Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. If you
have a question or complaint against a company or individual in the financial services industry, you may file a complaint by
calling the Department at 1-866-814-9710 or by visiting http://dfr.oregon.gov. You may also send your complaints by fax to
503-947-7862, or by mail to: PO Box 14480, Salem, OR 97309-0405.

The following notice applies to Pennsylvania residents only:

The lender shall retain a security interest in the residential real estate unless and until the debt is fully satisfied and the security
interest is released.

The following notice applies to Wisconsin residents only:

This collection agency is licensed by the Division of Banking in the Wisconsin Department of Financial
Institutions, www.wdfi.org.

Rev 11152018

16.
